Citation Nr: 0512731	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-02 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a colon disorder, 
to include ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
respiratory, sinus, and colon disabilities, all claimed as 
secondary to asbestos exposure.  The veteran responded by 
filing a January 2002 Notice of Disagreement, and was sent a 
December 2002 Statement of the Case.  He then filed a January 
2003 VA Form 9, perfecting his appeal of these issues.  

The veteran's claim was originally presented to the Board in 
January 2004, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not have military service in the Republic 
of Vietnam, and was not exposed to herbicides.  

3.  The veteran's current respiratory disorder, diagnosed as 
bronchitis, was not incurred during military service or as a 
result of asbestos exposure during military service.  

4.  The veteran's sinusitis was not incurred during military 
service or as a result of asbestos exposure during military 
service.  

5.  The veteran's colitis was not incurred during military 
service or as a result of asbestos exposure during military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
respiratory disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).  

2.  The criteria for the award of service connection for a 
sinus disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

3.  The criteria for the award of service connection for a 
colon disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and July 2001, September 2002, January 2004, March 
2004, and May 2004 RO letters to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in Nashville, TN, and these records were 
obtained.  Private medical records have been obtained, as 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded recent VA medical examinations in conjunction 
with his claims; for these reasons, his appeals are ready to 
be considered on the merits.  

The Board notes that new examinations were ordered within its 
January 2004 remand.  However, the veteran failed to report 
for his scheduled June and July 2004 examinations, and thus 
far has not offered an explanation for his absence.  In 
August 2004, he was sent a letter by the RO informing him of 
the consequences of his failure to report for VA examination, 
and requesting him to notify VA if he was willing and able to 
report for his examinations should they be rescheduled.  To 
date, the veteran has not responded to the RO.  "[T]he duty 
to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Because the veteran 
has failed to report for his scheduled examinations, it 
appears no further avenues of development are available.  
Therefore, the Board concludes that VA has made every effort 
to fully develop the veteran's claim.  As in any service 
connection case where the veteran fails to report for 
examination, the claim on appeal will be adjudicated based on 
the evidence of record.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in December 2001, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in December 
2004, in light of the additional development performed 
subsequent to December 2001.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks service connection for respiratory, sinus, 
and colon disabilities, all claimed as secondary to asbestos 
exposure.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities manifest to a 
compensable degree within a specified time period after 
service separation, service connection for such a disability 
will be presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

I. Service connection - Respiratory disability

The veteran seeks service connection for a respiratory 
disorder.  For the reasons to be discussed below, the 
preponderance of the evidence indicates a respiratory 
disability was not incurred during military service, and did 
not result from asbestos exposure.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a respiratory disability.  He 
was examined for service separation in July 1965, at which 
time no disabilities of the lungs or chest were noted.  

Following service, the veteran worked as a pipe fitter, 
machinist, and welder.  More recently, the veteran has 
received VA medical treatment for bronchitis and pharyngitis.  
A history of smoking and drug abuse was also noted.  The 
veteran has alleged that he was exposed to asbestos during 
military service, resulting in a current respiratory 
disorder.  The veteran's service personnel records reflect 
service as a machinist's mate, suggesting possible asbestos 
exposure.  However, neither VA nor private medical records 
indicate any current respiratory disability either began 
during military service or resulted from asbestos exposure.  
While the veteran was scheduled for a VA examination in 2004 
in order to determine the etiology of any current respiratory 
disorder, he failed to report for examination or to offer an 
explanation for his absence.  

In support of his claim, the veteran has submitted medical 
treatise information regarding asbestos exposure and related 
disabilities; however, this information is general in nature 
and not specific to his claim.  Therefore, these documents 
are of limited probative value and, in and of themselves, are 
insufficient to warrant the award of service connection for a 
respiratory disability.  

The veteran has also offered his own allegations that he has 
a current respiratory disorder due to asbestos exposure 
during military service.  However, as a layperson, his 
testimony regarding medical etiology and causation is not 
considered binding on the Board.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran has also alleged exposure to Agent Orange during 
military service, resulting in his claimed disabilities.  A 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam will include service in 
other locations if the conditions of such service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  Service in Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2004).  

Military records indicate the veteran served aboard the USS 
Kitty Hawk off the shores of Vietnam.  However, there is no 
indication in the record that the veteran ever went ashore 
into the Republic of Vietnam.  In a 1997 opinion , the VA 
General Counsel held that service on a deep water naval 
vessel in waters off the shore of the Republic of Vietnam 
does not constitute service in the Republic of Vietnam.  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, evidence of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  

In this case, there is no evidence indicating that the 
veteran served in Vietnam.  While veteran's service personnel 
records confirm that the veteran was deployed aboard the USS 
Kitty Hawk, which in turn was deployed in the waters of 
Vietnam, there was no indication that the ship ever docked in 
one of the ports of Vietnam.  Similarly, there is no 
competent evidence that the veteran was actually in the 
Republic of Vietnam or otherwise exposed to Agent Orange 
during active service.  The veteran has alleged that he 
handled herbicides during military service, but no evidence 
has been presented of his involvement in the delivery or 
spraying of herbicides during military service.  There is 
also no evidence that aircraft spraying herbicides were ever 
launched from the Kitty Hawk.  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a respiratory 
disorder, claimed as secondary to herbicide and/or asbestos 
exposure.  The evidence of record does not establish that the 
veteran was exposed to herbicides during military service, 
and he did not incur a respiratory disability during military 
service, or as a result of in-service asbestos exposure.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Sinus disability

The veteran seeks service connection for a sinus disorder.  
For the reasons to be discussed below, the preponderance of 
the evidence indicates a sinus disability was not incurred 
during military service, and did not result from asbestos 
exposure.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a sinus disability.  He was 
examined for service separation in July 1965, at which time 
no disabilities of the sinuses were noted.  

Following service, the veteran sought VA medical treatment, 
beginning in the late 1990's.  VA outpatient treatment 
records reveal the veteran received treatment for sinusitis.  
However, no medical expert has suggested the veteran's 
sinusitis either began during military service or resulted 
from asbestos exposure.  While the veteran was scheduled for 
a VA examination in 2004 in order to determine the etiology 
of his sinusitis, he failed to report for examination or to 
offer an explanation for his absence.  As was noted above, 
the circumstances of the veteran's duty as a machinist's mate 
is consistent with possible asbestos exposure aboard ship.  
However, he must still submit medical evidence that his 
current sinusitis is related to asbestos exposure, and such 
evidence has not been presented in the present case.  The 
veteran has also failed to cooperate with VA efforts to 
obtain such evidence.  

In support of his claim, the veteran has submitted medical 
treatise information regarding asbestos exposure and related 
disabilities; however, this information is general in nature 
and not specific to his claim.  Therefore, these documents 
are of limited probative value and, in and of themselves, are 
insufficient to warrant the award of service connection for a 
sinus disability.  

The veteran has also offered his own allegations that he has 
a current sinus disorder due to asbestos exposure during 
military service.  However, as a layperson, his testimony 
regarding medical etiology and causation is not considered 
binding on the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Finally, the Board notes that the veteran has also claimed 
herbicide exposure during military service, resulting in 
subsequent disabilities such as sinusitis.  As noted above, 
however, the evidence does not indicate service in the 
Republic of Vietnam, or any involvement in the handling 
and/or spraying of herbicides during military service.  In 
the absence of any such evidence, the Board finds that the 
award of service connection for sinusitis based on herbicide 
exposure is not warranted.  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a sinus disorder, 
claimed as secondary to herbicide and/or asbestos exposure.  
The evidence of record does not establish that the veteran 
was exposed to herbicides during military service, and he did 
not incur a sinus disability during military service, or as a 
result of in-service asbestos exposure.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Service connection - Colon disability

The veteran seeks service connection for a colon disorder.  
He has alleged the onset of a colon disorder secondary to 
asbestos and/or X-ray exposure during military service.  For 
the reasons to be discussed below, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for any disability of the colon.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a disability of the colon.  He 
was examined for service separation in July 1965, at which 
time no disabilities of the abdomen or viscera were noted.  

More recently, the veteran has sought both VA and private 
medical treatment for a colon disability.  VA medical 
treatment records indicate the veteran has received treatment 
for colitis.  According to his private treatment records, he 
was seen in 1998 for ulcerated colitis.  However, no medical 
examiner, either VA or private, has suggested the veteran's 
colitis began during military service, or results from in-
service asbestos and/or X-ray exposure.  While VA attempted 
to examine the veteran to determine the etiology of his colon 
disorder, the veteran did not report for examination and did 
not offer an explanation for his absence.  In the absence of 
any competent evidence that the veteran's colon disability 
was either incurred during military service, or results from 
either asbestos or X-ray exposure during military service, 
service connection for a colon disability must be denied.  

In support of his claim, the veteran has submitted medical 
treatise information regarding asbestos exposure and related 
disabilities; however, this information is general in nature 
and not specific to his claim.  Therefore, these documents 
are of limited probative value and, in and of themselves, are 
insufficient to warrant the award of service connection for a 
colon disability.  

The veteran has also offered his own allegations that he has 
a current colon disorder due to asbestos and/or radiation 
exposure during military service.  However, as a layperson, 
his testimony regarding medical etiology and causation is not 
considered binding on the Board.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Finally, the Board notes that the veteran has also claimed 
herbicide exposure during military service, resulting in 
subsequent disabilities such as colitis.  As noted above, 
however, the evidence does not indicate service in the 
Republic of Vietnam, or otherwise indicate he handled or was 
exposed to herbicides during military service.  In the 
absence of any such evidence, the Board finds that the award 
of service connection for colitis based on herbicide exposure 
is not warranted.  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a colon disorder, 
claimed as secondary to herbicide and/or asbestos exposure.  
The evidence of record does not establish that the veteran 
was exposed to herbicides during military service, and he did 
not incur a colon disability during military service, or as a 
result of in-service asbestos or radiation exposure.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for a respiratory 
disability is denied.  

Entitlement to service connection for a sinus disability is 
denied.  

Entitlement to service connection for a colon disability is 
denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


